                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. MANSFIELD, INC.,                   :
               Plaintiff,                     :             CIVIL ACTION
                                              :
             v.                               :
                                              :
UDREN LAW OFFICES, P.C.,                      :             No. 18-03569
              Defendants.                     :


                                       ORDER



      AND NOW, this 22nd day of March, 2019, upon consideration of William J. Mansfield,

Inc.’s Renewed Motion to Appoint Receiver (Doc. No. 45) and Udren Law Offices, P.C.’s

Response thereto (Doc. No. 50), it is ORDERED that, as set forth in the accompanying

Memorandum, the Renewed Motion to Appoint Receiver (Doc. No. 45) is DENIED.



                                               BY THE COURT:


                                               S/Gene E.K. Pratter
                                               GENE E.K. PRATTER
                                               UNITED STATES DISTRICT JUDGE
